DETAILED ACTION
	Claims 1-18 are currently pending.  Claims 1-2, 5-10 and 16-18 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.
Applicant’s election without traverse of conductive particles are layered thereon the hydrogel, 11 total layers with 5 being electrically conductive particles and 6 being hydrogel, wherein the hydrogel being the first starting layer and alternating between layers, PEG material, gold nano wires, fibrosis of implantable coated electrode and seeding cultured cells in the reply filed on 08/12/2022 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.
Priority
	The instant application is a national stage entry of PCT/US2018/031608, filed 05/08/2018, which claims priority to provisional application 62/503,710, filed 05/09/2017.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 11/05/2019, 11/30/2020 (2) has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Objections
Claims 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-8, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0316482.
Claims 1, 5 and 18, the limitation of an implantable coated electrode wherein at least a portion of the electrode is coated with a coating comprising a hydrogel lacking cell adhesion moieties, wherein the hydrogel has electrically conductive particles layered thereon is met by the ‘482 publication teaches a coated medical implant can include a metallic outer surface, an intermediary layer can be coated on at least a portion of the metallic outer surface.  A polyethylene glycol (PEG) self-assembled monolayer can be formed on at least a portion of the intermediary layer (abstract), wherein PEG is the elected hydrogel lacking cell adhesion moieties.  The device may be an electrostimulation device [0017].  The intermediary layer can include gold [0018].  The electrode can include a substantially hypoallergenic self-assembled monolayer which prevents an allergic reaction of the patient to an implanted medical implant [0019].  The polymer material includes polyethylene glycol [0020].  The gold treated with PEG can create stealth effects to effectively hide the metallic outer material such that immune response can be avoided [0021].  The SAM can inhibit non-specific protein binding and cell adhesion thus preventing biofouling or tissue ingrowth [0022].  A layer by layer strategy can be readily repeated to sequentially build up thicker layers of gel as so desired, wherein the gold and PEG are taught to be combined.
Regarding claim 2, the limitation of wherein the coating comprises two or more layers at least a first of the two or more layers differing in composition, thickness or both as compared to at least a second of the two or more layers is met by the ‘482 publication teaching an intermediary layer coated on the metallic surface combine gold and PEG being formed on at least a portion of the intermediary layer (abstract, [0018]).
Regarding claim 5, the limitation of wherein the electrically conductive particle comprise gold is met by the ‘482 publication teaching sputtered gold [0018].
Regarding claims 7-8 and 16, wherein the hydrogel caking cell adhesion moieties comprises poly(ethylene glycol), specifically thiolated polyethylene glycol is met by the ‘482 publication teaching PEG can be terminated in a functional group such as thiol [0020].
Regarding claim 10, the limitation of wherein the electrode comprises titanium is met by the ‘482 publication teaching the metallic material being titanium based [0017].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (a layer of hydrogel and electrically conductive particles layered thereon), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example a layer by layer approach of gold layer followed by thiolated PEG layer) from within the prior art disclosure of the ‘482 publication, to arrive at the instantly claimed implantable coated electrode “yielding no more than one would have expected from such an arrangement”.
The ‘482 publication teaches a sputtered gold layer to which a self-assembled monolayer may be added, wherein the PEG may be thiolate and form a bond with the gold (abstract, [0016], [0020]) and additionally teaches the use of a layer by layer approach though repeated sequentially build up of thicker layers of gel comprising gold treated with PEG [0031].  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to layer sputtered gold with thiolated PEG in a layer by layer approach to optimize the desired coating thickness of the coating on the implant, as the ‘482 publication teaches applying thiolated PEG to a gold layer and teaches the use of layer by layer approach to coating is known and used to obtain a thicker gel if desired, thus providing a motivation for using a layered approach and an expectation of success and a reason to optimize the number of layers applied, to obtain the desired thickness.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0316482 as applied to claims 1-2, 5-8, 10, 16 and 18 above, and further in view of US 5,324,324.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-8, 10, 16 and 18 are taught by the ‘482 publication.  
The ‘482 publication does not specifically teach the elected wherein the PEG layer is applied to the surface of the device.
The ‘324 publication teaches an implantable stimulation lead having a coating on the surface of the electrode wherein the coating has the ability to absorb physiological fluids and provide electrical conductivity through the coating (abstract) wherein the coating polymer is taught to include polyethylene glycol (column 5, lines 20-40).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an initial PEG layer on the electrode device taught by the ‘482 publication because the ‘324 patent teaches it is known to apply a PEG layer directed to an implantable electrode device.  One of ordinary skill in the art before the filing date of the claimed invention have a reasonable expectation of success as the ‘482 publication and the ‘324 patent are both directed to implantable electrode which comprise a PEG coating.  One of ordinary skill in the art before the filing date of the claimed invention would be aware that the use of PEG or gold as the initial coating on the implantable electrode is a design choice as the ‘324 patent teaches PEG is known to be applied directly to electrodes and the ‘482 publication teaches gold as a direct application to the electrode wherein layer by layer of gold/PEG layers are taught.  Thus one of ordinary skill in the art would be aware the use of either gold or PEG directly on the device surface may be followed by layer by layer coating.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0316482 and US 5,324,324 as applied to claims 1-2, 5-8, 10, 16 and 18 above, and further in view of WO 2013/183048 and Hamely (Hamely, Ian W., Biomacromolecules (2014), 15, pgs. 1543-1559).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-8, 10, 16 and 18 are taught by the ‘482 publication.  
The combination of references does not specifically teach wherein the coating is immobilized on the electrode via a peptide that binds both the (i) electrode and (ii) the hydrogel (claims 9 and 17).
The ‘048 publication teaches an isolated peptide comprising a titanium oxide binding amino acid sequence (abstract).  Titanium is known to be used for implant fabrication (page 1, lines 6-11).  The amino acid sequence is taught to bind coordinately with titanium oxide (page 3, lines 10-15).  
Hamely teaches PEG-peptides are well known (abstract) and attachment of PEG to peptides or proteins, so called PEGylation, offers improved water solubility and stability (page 1543, first column, first paragraph).  Coupling chemistries of PEG and peptides is well known (page 1543, second column, 2.1).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use peptides to bind PEG to the device surface as the ‘482 publication teaches metallic outer sources may include titanium [0042] and the ‘324 patent teaches PEG applied to a device surface wherein remaining on the implant site for a longer time is desired (column 5, lines 45-60) and the ‘048 publication teaches peptides known to bind to titanium implants and Hamely teaches PEGs are known to bind to peptides to improve stability.  Thus one of ordinary skill in the art would be motivated to bind the PEG layer to the implant to reduce solubility and promote stability.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘048 publication teaches peptides bind to titanium and Hamely teaches peptides bind to PEG, thus providing a reasonable expectation of success.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613